DETAILED ACTION
A.	This action is in response to the following communications: Transmittal of New Application filed 11/08/2019.
B.	Claims 1-20 remains pending.  
 
Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


3.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Alanqar, Anas W. I. et al. (US Pub. 2019/0316802 A1), herein referred to as “Alanqar”.

As for claims 1,11 and 17, Alanqar teaches. A computer-implemented method and corresponding apparatus of 12 and product of 17 for n-steps-ahead (n>1) prediction of time-series values, comprising (par. 2 The controller is further configured to perform a system identification process to identify one or more parameters of the system model. The system identification process includes predicting, for each time step, a predicted value for one or more of the output variables for each of a plurality of subsequent time steps):

obtaining a target data for which an n-steps-ahead value is predicted (fig. 4 data from sensors is collected and passed to communication interface of controller 212; par. 42);

processing the target data using a prediction model to estimate an n-steps-ahead value by using an output of the prediction model
(par. 67 The training data generator 408 is configured to generate training data by providing an excitation signal to the system. That is, the training data generator provides various {dot over (Q)}.sub.HVAC values to the equipment controller 416 for a number N of time steps k, and receives the measured output response of the indoor air temperature T.sub.ia at each time step k from the air temperature sensor 214. The various {dot over (Q)}.sub.HVAC values may be chosen by the training data generator 408 to explore the system dynamics as much as possible (e.g., across a full range of possible {dot over (Q)}.sub.HVAC values, different patterns of {dot over (Q)}.sub.HVAC values, etc.).)

wherein the prediction model has been configured through training to output a sum of discounted m-th order differences of adjacent time steps at each time step (Par. 115 multi-step ahead prediction error approach);

and wherein an m-th order difference at a corresponding time step has been discounted by using a discount factor such that an m-the order difference discount increases as a time step of the m-th order difference increases (par. 122-123 generating the prediction error function includes generating an error term for each time step by determining, for each of the plurality of subsequent time steps, a difference between the predicted values of the one or more output variables for the subsequent time step and the output training data for the subsequent time step, weighting the differences based on a weighting function to generate weighted differences, and summing the weighted differences. Generating the prediction error function also includes summing the error terms for each of the time steps).

As for claims 2, 12 and 18, Alanqar teaches. The method of Claim 1 and corresponding apparatus of 12 and product of 17, wherein the prediction model inputs at least one m-th order difference observed by a current time step (par. 124 example of finding different for a specific time for a time series).

As for claims 3, 14 and 19, Alanqar teaches. The method of Claim 1 and corresponding apparatus of 12 and product of 17, wherein the discount factor has a positive correlation with n (par. 117 the prediction error function generator 430 uses the training data for a time step k to predict outputs ST for each subsequent time step up to k+h.sub.max. The value h.sub.max corresponds to the number of steps ahead the predictions are made, referred to herein as the prediction horizon. Because h.sub.max is indexed from zero in Eq. M above, the prediction horizon is one more than the value of h.sub.max. For example, in the case shown in FIG. 8 and described below, predictions are made three steps ahead, corresponding to h.sub.max=2 in the notation of Eq. D and a prediction horizon of three. The prediction horizon may be any integer greater than one, for example four or eight).

As for claims 4, 15 and 20, Alanqar teaches. The method of Claim 1 and corresponding apparatus of 12 and product of 17, wherein the discount factor is set to 1-1/n (par. 139 To compare the results of the various multi-step prediction error methods (i.e., various number of steps), several metrics are used. First, a weighted mean absolute prediction error (WMAPE) metric is an is an exponentially weighted average of the absolute prediction error at each time step and given by:)

    PNG
    media_image1.png
    104
    343
    media_image1.png
    Greyscale


As for claims 5 and 16, Alanqar teaches. The method of Claim 1 and corresponding apparatus of 12, wherein the m-th order difference is a first order difference (par. 133-134 first step of model parameterization, carried out by the system parameter identifier 418, thereby determined the parameters to the correct order of magnitude, but some differences are present due to the time-varying disturbances (i.e., {dot over (Q)}.sub.other). Next, the Kalman gain parameters are identified by the gain parameter identifier 420. In the experiment, the gain parameters are identified using a one-step ahead prediction error method, a two-step ahead prediction error method, a five-step ahead prediction error method, a ten-step ahead prediction error method, and a fifty-step ahead prediction error method. As an example of the results, FIG. 10 shows a graph 1000 of the actual indoor temperature and the predicted indoor temperature over time as generated by the five-step ahead prediction error method. FIG. 11 shows a graph 1100 of the actual {dot over (Q)}.sub.HVAC and the predicted {dot over (Q)}.sub.HVAC over time as generated by the five-step ahead prediction error method. As shown in FIGS. 10 and 11, the predicted values of T.sub.ia and {dot over (Q)}.sub.HVAC consistently track the actual values). 

As for claims 6, Alanqar teaches. The method of Claim 2, wherein the prediction model has been configured to output the sum of discounted m-th order differences of adjacent time steps at each time step from a subsequent time step to an infinite future time step (par. 125 output sum of weighted/discounted data/m-th order from adjacent time step data).

As for claims 7, Alanqar teaches. The method of Claim 6, further comprising: generating the sum of discounted m-th order differences of adjacent time steps at each time step from the subsequent time step to the infinite future time step as an objective variable, from observed values of finite time steps in training data by recurrently defining the sum of discounted m-th order differences (par. 122 and 125 weighted difference of adjacent time steps to n-th step), and

training the prediction model using at least the m-th order differences of the current time step and the last time step, and the generated objective variable (par. 125; fig. 7 704, use training data for a time step k to predict outputs y for each future step to k +h (max) ).

As for claims 8, Alanqar teaches. The method of Claim 2, wherein the prediction model has been configured to output the sum of discounted m-th order differences of adjacent time steps at each time step from a subsequent time step to a finite future time step (par. 9 and 77 output weighted difference and sum output).

As for claims 9, Alanqar teaches. The method of Claim 8, wherein the finite future time step is within 5n steps from a current time step (fig. 7, 704 set number finite steps).

As for claims 10, Alanqar teaches. The method of Claim 1, wherein the prediction model utilizes a linear prediction model (par. 59 linear system).


(Note:) 	It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS AUGUSTINE whose telephone number is (571)270-1056 and fax is 571-270-2056.  The examiner can normally be reached on M-F 8am-5pmpm Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



    PNG
    media_image2.png
    213
    564
    media_image2.png
    Greyscale

/NICHOLAS AUGUSTINE/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        June 13, 2022